EXHIBIT 10.5

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


JOINT DEVELOPMENT AGREEMENT
THIS JOINT DEVELOPMENT AGREEMENT (this “Agreement”) dated as of August 12, 2011
(the “Effective Date”) is made by and between TFG RADIANT NEW-ENERGY GROUP LTD.
(“TFG Radiant N-E”), a corporation organized and existing under the laws of the
British Virgin Islands, and having offices at Block B, Fourth Floor, Building B,
No. 1 Binlang Road, Fuitan FTZ, Shenzhen, China 518038, and Ascent Solar
Technologies, Inc. (“Ascent”), a corporation existing under the laws of the
State of Delaware, and having offices at 12300 North Grant Street, Thornton,
Colorado 80241


WHEREAS, Ascent is a developer of thin-film photovoltaic modules with substrate
materials that are more flexible than most traditional solar panels and that can
be directly integrated into standard building materials, commercial
transportation, automotive solutions, space applications, consumer electronics
for portable power or configured as stand-alone modules for large scale
terrestrial installations;
WHEREAS, TFG Radiant N-E is a multi-business group with operations in solar
energy development and distribution, wind energy, metal roofing and curtain
architectural design and construction, construction materials, international
trade, financial investment, real estate development, information industries,
and consulting services;
WHEREAS, subject to the satisfaction of the conditions set forth in this
Agreement (including the payment by TFG Radiant N-E of amounts specified in this
Agreement) Ascent is willing to grant to TFG Radiant N-E a license or licenses
to the Ascent IP in the Territory (each as defined below), and provide other
consulting services to TFG Radiant N-E in the Territory;
NOW, THEREFORE in view of the foregoing premises and in consideration of the
mutual promises and covenants contained in this Agreement, Ascent and TFG
Radiant N-E agree as follows.
Article 1
Definitions
The following words and phrases will have the meanings set forth below where
used herein with initial capital letters:
1.1    Affiliate. An “Affiliate” of a subject person or entity means any person
or entity controlling, controlled by or under common control with that subject
person or entity. “Control” for this purpose shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a person or entity, whether through the ownership of voting
securities or interests, by contract, or otherwise. TFG Radiant N-E and TFG
Radiant Investment Group, Ltd. shall be deemed Affiliates regardless of any
future changes in ownership within such entities.
1.2    Ascent Core Technology. “Ascent Core Technology” means all hardware,
software, process, tools, designs, know-how and any other IP associated with
CIGS Photovoltaic Fabrication Facilities and the design and manufacture of CIGS
PV.
1.3    Background IP. “Background IP” means all IP owned or controlled by a
party or its Affiliates (including Ascent Core Technology) as of the Effective
Date.
1.4    CIGS. “CIGS” means Copper Indium Gallium diSelenide.
1.5    CIGS PV. “CIGS PV” means CIGS thin-film photovoltaic modules.
1.6    Copyrights. “Copyrights” means all expressions fixed in a tangible
medium, copyrightable material and copyrights (including all other literary and
author rights), including software, computer programs, electronic designs and
specifications.
1.7    Fab. “Fab” means any Photovoltaic Fabrication Facilities.
1.8    Licensed Products. “Licensed Products” means CIGS PV and materials and
services sold in connection therewith that specifically relate to CIGS PV
(excluding unrelated materials, products, and services such as a housing
structure), inclusive of any encapsulation of such modules or material which
utilize Ascent IP and which is made, used, sold, offered for sale, imported,

Contains Confidential Information
1

--------------------------------------------------------------------------------

EXHIBIT 10.5

distributed, or otherwise utilized by or on behalf of TFG Radiant N-E and/or TFG
Radiant N-E's licensees and sub-licensees, if any, pursuant to a license granted
under this Agreement.
1.9    Net Sales. “Net Sales” means, with respect to Licensed Products, the net
revenues received by TFG Radiant N-E or its licensees and sublicensees or their
Affiliates, if any, for Licensed Products which are sold, transferred, leased,
or otherwise distributed for value to a party other than TFG Radiant N-E or TFG
Radiant N-E's licensees or sublicensees or their Affiliates; less any returns,
refunds, bona fide credits, discounts, rebates and allowances offered in the
trade; and excluding any taxes, charges, or duties levied by any governmental
authority, freight, packaging or shipping charges and other non-price items. If
Licensed Products are sold or leased in transactions that are not bona fide
arm's-length transactions, Net Sales shall be determined by the most recent bona
fide arm's-length commercial sale of the identical Licensed Products to an
independent party. If a Licensed Product is sold as a part or subassembly of a
larger end-item that also performs other functions in addition to those
performed by the Licensed Product, Ascent and TFG Radiant N-E will negotiate
reasonably and in good faith to determine a prorated value of the larger
end-item that reflects the value of the Licensed Product, such prorated value
taking into account the portion of the housing structure, balance of system,
connectors, and other elements necessary to the installation and operation of
the Licensed Product and further taking into account the relative levels of
intellectual-property content of each of the elements; provided that to the
extent that an identical or equivalent Licensed Product is sold as a standalone
device, the prorated value of the Licensed Product shall be established on the
basis of the most recent commercial sale of such identical or equivalent
Licensed Product sold as a standalone device. For clarity, Net Sales are the
actual end selling price of Licensed Products, to unaffiliated distributors,
resellers or end customers derived from sales by TFG Radiant N-E's licensees,
sublicensees, or their Affiliates.
1.10    Patents. “Patents” means all patent rights and all right title, and
interest in all letters patent or equivalent rights and applications for letters
patent or rights, industrial and utility models, industrial designs, petty
patents, patents of importation patents of addition, certificates of invention
and other government issued or granted indicia of invention ownership and all
divisions, continuations, reissues, renewals, reexaminations, and extensions
thereof, all foreign patents or patent applications that correspond thereto, and
any patents that issue thereon.
1.11    Photovoltaic Fabrication Facilities. “Photovoltaic Fabrication
Facilities” means facilities and equipment for the design, manufacture and
testing of CIGS PV utilizing Ascent IP.
1.12    Prime Rate. The “Prime Rate” means the prime rate published by Bank of
America, N.A (or any successor entity) from time to time as its “prime rate,” or
any successor interest rate.
1.13    Project. “Project” means work performed by the parties pursuant to this
Agreement and the Development Plan
1.14    Project IP. “Project IP” means IP that is first conceived, created,
authored, developed by or on behalf of either party or both parties in
connection with the Project.
1.15     TFG Radiant N-E Fab. “TFG Radiant N-E Fab” means any Fab that is built,
operated, sold or licensed by TFG Radiant N-E pursuant to this Agreement.
1.16    Intellectual Property. “Intellectual Property” or “IP” means any and all
intellectual property and proprietary rights throughout the world, whether
existing under statute or at common law or equity, now or hereafter in force or
recognized, including know-how, processes (including manufacturing and test),
computer programs, computer models, technical data, designs, prototypes,
components, packaging, inventions, discoveries, techniques, improvements,
modifications, technical information, test results and all Patents, Copyrights,
trade secrets, trademarks, service marks, designs, trade dress, moral rights,
mask works and other proprietary rights related thereto whether or not
registered
1.17    Territory. “Territory” means Hong Kong, Taiwan, China, Malaysia,
Indonesia, Korea, Thailand and Singapore.
1.18    Tranche 2 Milestone. “Tranche 2 Milestone” shall mean [*]. Upon
determination in good faith by TFG Radiant N-E that it has achieved the Tranche
2 Milestone, TFG Radiant N-E will deliver written notification indicating the
date of such achievement to the Chief Executive Officer of Ascent and such
documentation reasonably necessary to support the achievement of the Tranche 2
Milestone. Ascent shall have the right to verify achievement of the Tranche 2
Milestone. The parties will negotiate in good faith regarding any dispute
regarding the achievement of the Tranche 2 Milestone.
Article 2
Joint Development Activities
2.1    Joint Development. Each party agrees to use commercially reasonable
efforts to interact on a regular basis and exchange

Contains Confidential Information
2

--------------------------------------------------------------------------------

EXHIBIT 10.5

such information as each in good faith determines in its sole discretion
appropriate to develop and commercialize Fabs and manufacture and sell Licensed
Products in the Territory (the “Development Plan”). The Development Plan is
anticipated to include the terms set forth on Appendix A hereto, and the parties
will work together to complete a full Development Plan within a reasonable time
following the Effective Date. Until such time as the initial TFG Radiant N-E Fab
is operational, Ascent agrees to provide the technical services and support
reasonably requested by TFG Radiant N-E to support the construction and
operation of the initial TFG Radiant N-E Fab. The expenses of Ascent in
connection with providing the services in connection with the Development Plan
and/or any Statement of Work will be invoiced on the basis of fully loaded
actual cost (as further described in the Development Plan or Statement of Work),
including out of pocket costs and expenses such as travel and subcontractor
costs, plus [*]. [*]. In addition to this initial work in the Development Plan,
the parties may from time to time to negotiate in good faith one or more
additional statements of work which reference this Agreement, each of which
shall, upon execution by parties, become a part of this Agreement (each a
“Statement of Work”). The parties acknowledge that the Development Plan contains
the parties' current expectations as to the activities, timeline and funding
requirements relating thereto and that the Development Plan may require
additional time and/or funding to complete and/or involve activities beyond the
scope currently contemplated in such Development Plan.
2.2    Contents of Statements of Work. Each Statement of Work will specify (i)
the development goals and objectives of the Statement of Work and the activities
and tasks to be undertaken by each party hereto in connection with such
activities, (ii) any obligations on the part of TFG Radiant N-E to make payments
to Ascent so as to provide funding for such activities (“TFG Radiant N-E
Funding”) and the schedule for the payment of such funds, (iii) the purposes for
which, and manner in which, any TFG Radiant N-E Funding is to be utilized by
Ascent, (iv) the milestones and deliverables to be achieved or delivered by each
party, (v) the respective Project Coordinators for such Statement of Work, and
(vi) such other matters as deemed appropriate by the parties. In the event of a
conflict between the terms of any Statement of Work and the terms set forth in
the body of this Agreement, the terms set forth in the body of this Agreement
shall prevail unless the Statement of Work expressly states that the
inconsistent term is meant to prevail over the terms of this Agreement, in which
case the terms set forth in the Statement of Work shall prevail over the terms
of the body of this Agreement solely for purposes of such Statement of Work.
2.3    Performance under Statements of Work. The parties will use commercially
reasonable efforts to perform the tasks and activities identified in, and
fulfill the responsibilities specified in, the Development Plan and/or each
Statement of Work.
2.4    Coordinators. The Project Coordinators for this Agreement will be
designated by each of the parties from time to time. Each Project Coordinator
will be responsible for overall supervision of activities on behalf of such
party pertinent to this Agreement and tasks outlined in the Development Plan
and/or Statements of Work. With respect to each Statement of Work, the Project
Coordinators will be responsible for (a) arranging meetings, visits and
consultations between the parties concerning the technical matters related to
such Statement of Work; (b) scheduling and making arrangements for joint
meetings and chairing periodic technical status reviews; (c) proposing,
assessing and processing changes to such Statement of Work, which must be in
writing and signed by authorized representatives of both parties; and (d)
coordinating any information exchanges between the parties relating to such
Statement of Work. Either party may change its coordinators at any time without
prior notice. The coordinators are not authorized to modify or change any term
or condition of this Agreement.
2.5    Status Reports and Final Report. The parties shall jointly prepare
written quarterly status reports and a final report summarizing, in reasonable
detail, the work performed pursuant to this Agreement, the results of all
material work performed in connection with each Statement of Work and the status
of Project IP developed by each party. The format and contents of the reports
will be as agreed upon by the Project Coordinators.
2.6     Non-Recurring Engineering Funding. TFG Radiant N-E shall pay Ascent the
non-recurring engineering funding set forth on Appendix B attached hereto.
2.7    Purchase Rights. When commercially feasible, in addition to the
transactions contemplated by this Agreement, Ascent shall have the option to
sell to TFG Radiant N-E or its Affiliates, and TFG Radiant N-E and its
Affiliates agree to purchase, at a price of [*], CIGS PV; provided, however,
that any such sales shall, at a minimum, be for CIGS PV having at least [*] of
power production capability on an annual basis.
Article 3
Intellectual Property
3.1    Independently-Developed IP. Each party will retain ownership of any and
all IP (including Background IP) and all Confidential Information (defined in
Section 6.1) that the party owned on or before the Effective Date. Additionally,
any IP developed on or after the Effective Date by either party independently
(i.e., outside of development under this Agreement) and

Contains Confidential Information
3

--------------------------------------------------------------------------------

EXHIBIT 10.5

without the use of any of the Background IP or Confidential Information of the
other Party, will be owned solely by the developing party.
3.2    Ownership of Project IP. All Project IP developed solely by a party will
be solely owned by that party. All Project IP that is developed jointly by
employees or contractors of both Parties (“Joint Project IP”) will be jointly
owned by the parties.
3.3    Treatment of Joint Project IP. Both parties agree to promptly disclose to
one another via the Project Coordinators any Joint Project IP. The parties shall
meet through the Project Coordinators to discuss in good faith and agree upon
the content and form of any application for a joint Patent right and hereby
agree that only the application in the form as agreed between the parties may be
filed in respect of the joint Patent rights. The parties shall share the costs
equally in respect of the preparation of the application, filing, prosecution,
grant, and maintenance of any joint Copyright or Patent rights jointly filed and
shall jointly instruct an appropriately qualified attorney to draft, file, and
prosecute the application. Each party will have equal control over the
prosecution of the filing such that the attorney will only be able to act on
unanimous instructions. In the event that one party is not interested, or not
willing, to equally share the related cost and expense, with respect to any
joint Patent rights in a given country, then the other party shall have the
right, at its own cost and expense, and under its sole control, to file and
prosecute such joint Copyright or Patent rights in such country in both parties'
names, even though each party will have an undivided joint ownership interest in
any Copyright or issuing Patent. Alternatively, the parties may mutually agree
to hold such Joint IP as a trade secret. Each Party will have the right to grant
licenses under a joint Patent within the Joint Project IP to third parties
(within the Territory, with respect to TFG Radiant N-E and outside of the
Territory, with respect to Ascent) without requiring consent of, or any duty to
account to, the other party. Unless agreed otherwise in writing, neither party
will have any obligation to account to the other for profits or to obtain the
consent of the other party in order to use, license, or otherwise exploit Joint
Project IP, and each party will retain for itself the entire returns earned
through its use of Joint Project IP. Each party will promptly provide the other
party with written notice if the party wishes to transfer any joint Patent
within the Joint Project IP. The party receiving the written notice will have
the right of first refusal for a period ninety (90) days from the party's
receipt of written notice. During the ninety (90) day period, the parties will
negotiate in good faith to acquire the other party's ownership rights in such
joint Patent within the Joint Project IP which the notifying party wishes to
transfer.
3.4    Assistance in Prosecution. Each party shall provide, and cause its
employees and subcontractors to provide, to the other party reasonable
assistance and cooperation (including prompt execution of documents) with such
other party's preparation, filing, prosecution, and maintenance of any Copyright
or Patent pursuant to Section 3.3.
Article 4
Commercialization License
4.1    Ascent License to TFG Radiant N-E. Ascent hereby grants TFG Radiant N-E a
nontransferable, nonassignable, perpetual, irrevocable, royalty-bearing, fully
sublicensable license, solely in the Territory, under all of Ascent's IP
(whether conceived now or in the future including without limitation Background
IP and Project IP), to make, have made, use, import, sell, offer for sale, and
distribute Photovoltaic Fabrication Facilities and Licensed Products including
all enhancements, improvements, and successor versions. The license granted
pursuant to this Section 4.1 will be exclusive so long as TFG Radiant N-E
continues to meet the Performance Metrics in accordance with Section 4.5 hereof.
In the event TFG Radiant N-E does not meet or continue to meet such Performance
Metrics, such license will be non-exclusive. TFG Radiant N-E agrees that it will
take all commercially reasonable actions necessary to limit the risk that its
exercise of the rights granted to it under this Section 4.1 would infringe,
violate or misappropriate the Intellectual Property of any third party.
4.2    TFG Radiant N-E License to Ascent. TFG Radiant N-E hereby grants to
Ascent a non-exclusive, perpetual, irrevocable, royalty-free, fully
sublicensable license under TFG Radiant N-E's interest in the TFG Radiant N-E
Project IP, in all jurisdictions other than the Territory, to make, have made,
use, import, sell, offer for sale, and distribute Photovoltaic Fabrication
Facilities and Licensed Products, including all enhancements, improvements, and
successor versions. Ascent agrees that it will take all commercially reasonable
actions necessary to limit the risk that its exercise of the rights granted to
it under this Section 4.2 would infringe, violate or misappropriate the
Intellectual Property of any third party.
4.3    Sublicenses. Each sublicense granted by a licensee pursuant to this
Agreement shall be in writing, and all such sublicenses shall be consistent with
all the terms and conditions of this Agreement. A licensee shall notify the
licensor in an annual report of the grant of any and all such sublicenses, the
identity of the sublicensees, and the intellectual property sublicensed under
each such sublicense. The annual sublicense report shall be a cumulative report
and shall identify all current sublicensees. The licensee shall remain
responsible to the licensor for all applicable financial and other obligations
under the sublicense. The parties acknowledge and agree that neither sublicenses
granted to third parties nor a licensee's exercise of its rights shall be
considered assignments.

Contains Confidential Information
4

--------------------------------------------------------------------------------

EXHIBIT 10.5

4.4    Retained Rights. Ascent retains all right, title and interests to the
Ascent IP not granted to TFG Radiant N-E pursuant to Section 4.1. TFG Radiant
N-E retains all right, title, and interests to the TFG Radiant N-E IP not
granted to Ascent pursuant to Section 4.2.
4.5    Performance Metrics. In order to maintain the exclusivity to the License
set forth in Section 4.1, in addition to any other terms and conditions set
forth herein, TFG Radiant N-E must meet and continue to meet the applicable
performance metrics as set forth in Appendix C (the “Performance Metrics”).
Failure to meet the Performance Metrics shall give Ascent the right to convert
the exclusive license to a non-exclusive license upon notice to TFG Radiant N-E.
4.6    License Consideration.
4.6.1
Milestone Payments. TFG Radiant N-E shall pay to Ascent the following milestone
payments:

(a)
[*] when TFG Radiant N-E Fabs (1) sell and ship Licensed Products with a [*] of
power production capability and (2) achieve a Terminal Cost (as defined below)
of less than or equal to [*];

(b)
[*] when TFG Radiant N-E Fabs (1) sell and ship Licensed Products with an
additional [*] of power production capability and (2) achieve a Terminal Cost of
less than or equal to [*];

(c)
[*] when TFG Radiant N-E Fabs (1) sell and ship Licensed Products with an
additional [*] of power production capability and (2) achieve a Terminal Cost of
less than or equal to [*];

(d)
[*] when TFG Radiant N-E Fabs (1) sell and ship Licensed Products with an
additional [*] of power production capability and (2) achieve a Terminal Cost of
less than or equal to [*];

(e)
[*] when TFG Radiant N-E Fabs (1) sell and ship Licensed Products with an
additional [*] of power production capability and (2) achieve a Terminal Cost of
less than or equal to [*]; and

(f)
[*] when TFG Radiant N-E Fabs (1) sell and ship Licensed Products with an
additional [*] of power production capability and (2) achieve a Terminal Cost of
less than or equal to [*].

As used herein, “Terminal Costs” means the average cost per watt of producing
the last [*] of the shipped wattage related to each of the applicable milestone
set forth above, calculated based on International Financial Reporting Standards
(“IFRS”) rules. TFG Radiant N-E will work in good faith to lower the Terminal
Cost for the Licensed Products and to pay the milestone set forth herein.
4.6.2
Royalties. In addition, TFG Radiant N-E shall pay to Ascent the following
royalties on a quarterly basis: an amount equal to [*] of Net Sales; provided,
however, for each Fab, TFG Radiant N-E has, at the time of the first royalty
payment due from such Fab, the one time right to irrevocably convert up to [*]
(representing half of the royalty owed pursuant to this Section 4.6.2) to an in
kind payment of a [*] ownership interest in the respective TFG Radiant N-E Fab
generating the production. [*]. For the avoidance of doubt, with respect to any
Fab for which TFG Radiant N-E elects to make such conversion, from the date
Ascent acquires the ownership interest described above, TFG Radiant N-E shall
pay to Ascent a royalty of an amount equal to [*] of Net Sales in lieu of the
[*] of Net Sales stated above.

4.6.3
License Fee. In addition, at the time of commissioning for each Fab which
utilizes the Ascent IP, TFG Radiant N-E shall pay to Ascent a one-time license
fee of [*] per [*] production capacity of the Fab. By way of illustration and
not limitation, a [*] Fab would require a payment of [*].

4.7    Royalty Report. Within sixty (60) days after the end of each calendar
quarter for which any amount is payable pursuant to Section 4.6, TFG Radiant N-E
shall deliver to Ascent a written report that shows, for such calendar quarter,
the number and type of Licensed Products sold, the country of sale for each such
type of Licensed Product, the Net Sales subject to the payment obligations set
forth in Section 4.6. Concurrently with the delivery of such report, TFG Radiant
N-E shall pay the royalty due for such calendar quarter by wire transfer to the
bank account designated by Ascent in writing from time to time.
4.8    Records. For so long as TFG Radiant N-E has obligations under this
Article 4 to make payments to Ascent with respect to milestone payments or Net
Sales, TFG Radiant N-E will keep accurate business records according to IFRS
showing the Net Sales attributable to such Licensed Products. TFG Radiant N-E
will maintain such records for a period of at least thirty-six (36) months after
the end of the period covered.
4.9    Inspection. Upon Ascent's written request, from time to time during the
Term (but no more than one time during a twelve

Contains Confidential Information
5

--------------------------------------------------------------------------------

EXHIBIT 10.5

month period), TFG Radiant N-E will permit an accountant chosen by Ascent and
reasonably acceptable to TFG Radiant N-E to inspect the records which TFG
Radiant N-E is required to maintain pursuant to Article 4 during reasonable
business hours, for the purpose of verifying the accuracy of the reports sent to
Ascent under Article 4, as applicable, during the thirty-six months prior to
such inspection. Such accountant will sign a confidentiality agreement with TFG
Radiant N-E, and will report to Ascent only as to the accuracy of said reports.
In the event that such inspection shows an underreporting and underpayment for
any reporting period, then TFG Radiant N-E shall promptly pay the shortfall,
together with simple interest on such amount calculated at the Prime Rate, and,
if the shortfall is in excess of [*] for any period covered by the audit, TFG
Radiant N-E shall reimburse Ascent for actual cost of such examination.
4.10    Currency. TFG Radiant N-E will make all payments to Ascent under this
Agreement in United States dollars by wire transfer to the bank account
designated by Ascent in writing from time to time. To the extent that payments
received by TFG Radiant N-E on account of Net Sales are in currency other than
United States dollars, the computation of amounts due hereunder with respect to
such Net Sales shall be calculated at the spot rate for the local currency as
published in the Wall Street Journal on the date of TFG Radiant N-E's payment to
Ascent or, if no spot rate for such local currency is published in the Wall
Street Journal on such date, then the spot rate for the local currency as
published in the Wall Street Journal on the prior business day.
4.11    Taxes. Ascent is solely responsible and shall indemnify and hold TFG
Radiant N-E harmless for any taxes imposed on any payment by TFG Radiant N-E to
Ascent under this Agreement. If required by law, TFG Radiant N-E may withhold
taxes from any sum payable to Ascent under this Agreement, pay the taxes to the
appropriate tax authorities and remit the balance due to licensor; provided TFG
Radiant N-E will then obtain and promptly furnish Ascent a receipt evidencing
each such tax payment in a form complying with applicable law.
Article 5
Term and Termination
5.1    Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date and shall continue in force, unless terminated by either party in
accordance with the terms hereof.
5.2    Default. A party will be deemed in default under this Agreement if,
subject to Section 10.5, such party fails to perform any obligation required to
be performed by it under this Agreement or breaches any representation, warranty
or other obligation hereunder and fails to cure any such failure within sixty
(60) days after notice from the other party. If a party is in default as
specified in this Section 5.2, the other party may terminate this Agreement and
may pursue any remedy under this Agreement or otherwise available to such party.
5.3    Termination Consequences.
5.3.1
Termination by TFG Radiant N-E for Ascent's Breach. If TFG Radiant N-E
terminates this Agreement pursuant to Section 5.2, then all of the following
apply on the effective date of termination (“Termination Date”):

(a)
The Development Plan shall terminate. All work under outstanding Statements of
Work terminates. Any outstanding expenses shall become due and payable to
Ascent.

(b)
The commercialization license granted in Section 4.1 to TFG Radiant N-E shall
survive.

(c)
The commercialization license granted in Section 4.2 to Ascent shall survive.

(d)
The obligation to pay milestone payments, royalties and license fees applicable
to Licensed Products and TFG Radiant N-E Fabs shall remain in effect.

5.3.2
Termination by Ascent for TFG Radiant N-E's Breach. If Ascent terminates this
Agreement pursuant to Section 5.2, then all of the following apply on the
Termination Date:

(a)
The Development Plan shall terminate. All work under outstanding Statements of
Work terminates. Any outstanding expenses shall become due and payable to
Ascent.

(b)
If TFG Radiant N-E has not invested an aggregate of [*] in TFG Radiant N-E Fabs
pursuant to the Development Plan as agreed upon by the parties, the
commercialization license granted in Section 4.1 to TFG Radiant N-E shall
terminate; provided, however, if at such time TFG Radiant N-E has invested an


Contains Confidential Information
6

--------------------------------------------------------------------------------

EXHIBIT 10.5

aggregate of [*] in TFG Radiant N-E Fabs pursuant to the Development Plan as
agreed upon by the parties, the commercial license granted in Section 4.1 shall
survive on a non-exclusive basis.
(c)
Any commercialization license granted in Section 4.2 to Ascent shall survive.

(d)
The obligation to pay milestone payments, royalties and license fees under this
Agreement applicable to Licensed Products shall remain in effect.

5.4    Survival. In addition to the Sections indicated in Section 5.3, Articles
1, Article 3, Article 4 (including Section 4.11 and as set forth in Section
5.3), Article 5 (other than Sections 5.1 and 5.2), Article 6-10 shall survive
any termination or expiration of this Agreement.
5.5    Equitable Relief. The parties each acknowledge that the obligations and
restrictions contained in Articles 4, 5 and 9 are reasonable and necessary to
protect the legitimate interests of the other party and that any breach of any
such provisions will result in irreparable injury to the other party and that,
therefore, such other party shall be entitled to preliminary and permanent
injunctive relief in any court of competent jurisdiction in the event of any
such breach, which rights shall be cumulative and in addition to any other
rights or remedies to which such other party may be entitled.
5.6    Accrued Obligations. Termination for any reason under this Agreement will
not release any party hereto from any liability which, at the time of such
termination, has already accrued to the other party or which is attributable to
a period prior to such termination, nor preclude either party from pursuing any
rights and remedies it may have hereunder and at law and in equity which accrued
or are based upon any event occurring prior to such termination.
5.7    Return/Destruction of Confidential Information. Except for Confidential
Information required to exercise rights under surviving Licenses, upon the
termination of this Agreement, each party shall, upon request of the originating
party, promptly destroy or return to the originating party, at the originating
party's sole discretion (provided the originating party pays delivery expenses
if it elects for the return rather than destruction of such materials), all
Confidential Information received from the originating party. If the originating
party elects to have such materials destroyed, the other party shall certify in
writing to the originating party its compliance with such request.
Article 6
Confidentiality
6.1    Exchange of Confidential Information. During the Term of this Agreement,
a party to this Agreement (the “Provider”) may provide Confidential Information
to the other party (the “Recipient”). “Confidential Information” shall mean any
and all information provided by the Provider to the Recipient regarding the
business, operations and assets of the Provider and shall include all
confidential reports and communications, client and supplier data, materials or
information relating to the business or activities of the Provider, price
information, and documents, data, or information relating to methods, materials,
ideas, plans, processes, designs and other research, and all modifications,
improvements and enhancements which are derived from or relate to a Recipient's
access to or knowledge of any of the above materials or information.
Notwithstanding the foregoing, the definition of Confidential Information shall
not include information which is: (i) now or hereafter, through no unauthorized
act on the Recipient's part, publicly available; (ii) known to the Recipient
without an obligation of confidentiality at the time the Recipient receives the
same from the Provider; (iii) hereafter furnished to the Recipient by a third
party as a matter of right and without restriction on disclosure; (iv) furnished
to others by the Provider without restriction on disclosure; or (v)
independently developed by the Recipient without the use of the Provider's
Confidential Information.
6.2    Use and Ownership of Confidential Information. The Recipient shall not
publish, reproduce, disclose or release the Confidential Information of the
Provider, in whole or in part, to any third party (including any contractor,
agent, government agency, or customer) without the prior written consent of the
Provider in its sole discretion. The Recipient may receive and use Confidential
Information pursuant to this Agreement solely for the purposes of this Agreement
and shall not use such Confidential Information to the detriment of the Provider
or for the benefit of third parties.
6.3    Degree of Care. The Recipient shall employ at least the same degree of
care in protecting the Confidential Information of Provider as it employs in
protecting its own Confidential Information, but not less than a reasonable
degree of care. Without limitation to the foregoing, the Recipient shall not
copy any Confidential Information, except as may be reasonably required to
perform its duties under this Agreement, and shall store the Confidential
Information in a secure place. The Recipient shall ensure that Confidential
Information is disclosed only to (i) those of its employees or third parties who
require access to such information for the sole purpose of carrying out a
party's responsibilities pursuant to this Agreement, (ii) and to its financial
investors (including

Contains Confidential Information
7

--------------------------------------------------------------------------------

EXHIBIT 10.5

prospective investors), provided such persons have been advised of the
confidentiality provisions of this Agreement and who have entered into a
confidentiality agreement with Recipient affording the same or a higher level of
protection as this Agreement.
6.4    Subpoenas. In the event Recipient receives a subpoena or other validly
issued administrative or judicial process requesting the disclosure of
Confidential Information, Recipient shall promptly notify Provider and tender to
it the defense of such demand. Unless the demand shall have been timely quashed
or extended, Recipient shall thereafter be entitled to comply with such demand
when and to the extent required by law. If requested by Provider, Recipient
shall provide reasonable cooperation (at the expense of Provider) in the defense
of a demand.
6.5    Press Releases; Use of Company Name or Logo. Except for information
already released in public without breach of this Agreement, neither party will
make any public announcement of any kind regarding of this Agreement or the
activities undertaken in connection with this Agreement (or any Statement of
Work) without the other party's prior written consent, except to the extent
required by applicable law. Ascent shall not use the TFG Radiant N-E IP in any
printed materials without prior written approval of TFG Radiant N-E. TFG Radiant
N-E shall not use the Ascent IP in any printed materials without prior written
approval of Ascent.
6.6    Trademark License. In the event a party (“Owner”) grants the other party
permission to use its trademarks or service marks (collectively, the “Marks”) in
accordance with Section 6.5, such party grants to the other arty a limited,
non-exclusive and non-transferable license (without the right to sublicense) to
use, reproduce and display such Marks solely as may be permitted by the Owner
pursuant to Section 6.5, or as may explicitly be agreed upon by the parties in
writing. Each party's use of the Owner's Marks will be in compliance with the
Owner's then-current trademark usage guidelines, if any, provided to such party
in writing, which may be revoked or modified at any time at the sole discretion
of the Owner. Any use by the other party of Owner's Marks in a manner not
specified in the Agreement requires the Owner's prior written approval in each
instance. Each Owner will retain all right, title and interest (including all
IP) in and to its Marks, and the other party will do nothing inconsistent with
such ownership nor use the Owner's Marks in any way other than as provided for
under the Agreement. The other party's rights in and to the Owner's Marks are
limited solely to those rights granted expressly herein. The other party's use
of the Owner's Marks will inure to the benefit and be on behalf of the Owner,
and such use by the other party will not create in the other party any right,
title or interest in the Owner's Marks.
Article 7
Warranties and Disclaimers
7.1    By Ascent. Ascent represents and warrants to TFG Radiant N-E that:
7.1.1
Authority. Ascent is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to make, execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, have been duly approved and authorized by all necessary
corporate actions on behalf of Ascent.

7.1.2
No Violation/Conflict. As of the Effective Date, neither the execution and
delivery of this Agreement by Ascent nor the consummation by it of the
transactions contemplated hereby, will constitute a violation of, or be in
conflict with: (a) any judgment, decree, order, regulation or rule of any
governmental authority; (b) any law, regulation or order of any governmental
authority; or (c) any agreement entered into with a third party.

7.1.3
Right to Grant Licenses. Ascent has the full right to grant the rights,
assignments and licenses granted to TFG Radiant N-E in this Agreement.

7.1.4
Litigation. As of the Effective Date, there are no lawsuits, proceedings, claims
or governmental investigations pending or, to Ascent's knowledge, threatened
against, or involving, Ascent Background IP, and there is no basis known to
either of Ascent for any such action. There are no judgments, consents, decrees,
injunctions, or any other judicial or administrative mandates involving Ascent
Background IP outstanding against Ascent.

7.1.5
Intellectual Property. To the knowledge of Ascent, TFG-Radiant N-E's exercise of
the rights granted under Sections 4.1 and 6.6 does not and will not infringe,
violate or misappropriate the Intellectual Property of any third party. To the
knowledge of Ascent, no third party has infringed, misappropriated or otherwise
violated any Ascent Intellectual Property.

7.1.6
Patents. TFG Radiant N-E's exercise of the rights granted under Section 4.1 with
respect to the Licensed


Contains Confidential Information
8

--------------------------------------------------------------------------------

EXHIBIT 10.5

Products in the form Ascent currently manufactures or currently instructs
Radiant to manufacture will not infringe, violate or misappropriate any third
party's Patents which have been filed on or before August 12, 2011.
7.2    By TFG Radiant N-E. TFG Radiant N-E represents and warrants to Ascent
that:
7.2.1
Authority. TFG Radiant N-E is a corporation duly incorporated, validly existing
and in good standing under the laws of the British Virgin Islands, and has all
requisite corporate power and authority to make, execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, have been duly approved and authorized by all
necessary corporate actions on behalf of TFG Radiant N-E.

7.2.2
No Violation/Conflict. As of the Effective Date, neither the execution and
delivery of this Agreement by TFG Radiant N-E nor the consummation by it of the
transactions contemplated hereby, will constitute a violation of, or be in
conflict with: (a) any judgment, decree, order, regulation or rule of any
governmental authority; (b) any law, regulation or order of any governmental
authority; or (c) any agreement entered into with a third party.

7.2.3
Right to Grant Licenses/Rights. TFG Radiant N-E has the full right to grant the
rights, assignments and licenses granted to Ascent in this Agreement.

7.2.4
Acknowledgement and Agreement to the terms of the ITN License Agreement. Solely
to the extent TFG Radiant N-E is granted a license to any Technologies (as
defined in that certain License Agreement between Ascent and ITN Energy Systems,
Inc. dated as of January 17, 2006), in accordance with Section 9.1 thereof, TFG
Radiant N-E agrees to be bound to the terms of such agreement as a “Licensee”
party thereto.

7.2.5
Foreign Corrupt Practices Act (FCPA) Covenant. TFG Radiant N-E warrants and
covenants that: (1) it is familiar with and understands the Foreign Corrupt
Practices Act of the U.S. (the “FCPA”) and that any act by TFG Radiant N-E, or
its employees, officers, managers, directors or agents, that would violate the
FCPA if done by a U.S. citizen or business may cause Ascent and its Affiliates
to be liable under the FCPA; and (2) all information submitted to Ascent by or
for TFG Radiant N-E, including, without limitation, any applications,
questionnaires and responses to Ascent inquiries provided prior to or after the
execution of this Agreement are truthful, accurate and not misleading. TFG
Radiant N-E will at all times fully comply with the FCPA and Ascent's then
current corporate policies and practices with respect to the FCPA (“Ascent
Policies”). Without limiting the foregoing, neither TFG Radiant N-E, nor any of
its employees, officers, managers, directors or agents will make any payments,
in money or any other item of value or make any offers or promises to pay any
money or any other item of value to: (a) any government official (including
employees of any state-owned company), (b) any foreign political party, (c) any
candidate for foreign political office or (d) any other person or entity, with
the knowledge that such payment, offer or promise to pay will be made to any
government official, political party or candidate for political office for the
purpose of influencing such person or entity to make one or more business
decisions favorable to TFG Radiant N-E or Ascent in connection with Ascent's
business.

7.2.6
Intellectual Property. Ascent's exercise of the rights granted in Sections 4.2
and 6.6 does not and will not infringe, violate or misappropriate the
Intellectual Property of any third party. TFG Radiant N-E will take commercially
reasonable measures to protect any of the Intellectual Property licensed to it
pursuant to Sections 4.1 and 6.6.

7.3    Disclaimers. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY NOR ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AND AFFILIATES
MAKE ANY REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.
7.4    Limitation of Liability. EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS IN
ARTICLE 9 OR BREACH OF ARTICLE 6, IN NO EVENT SHALL EITHER PARTY OR ITS
AFFILIATES OR THEIR DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS BE LIABLE TO ANY
OTHER PARTY OR ANY THIRD PARTY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND, INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS,
REGARDLESS OF WHETHER THEY SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR
IN FACT SHALL KNOW OF THE POSSIBILITY.
7.5    Allocation of Risk. The parties acknowledges and agrees that the payments
set forth in this Agreement reflect the allocation of risk between the parties,
limitation of liability and remedies described in this Agreement. A modification
of the allocation of

Contains Confidential Information
9

--------------------------------------------------------------------------------

EXHIBIT 10.5

risks set forth in this Agreement would affect the payments stipulated by this
Agreement, and in consideration of such payments, the parties agree to such
allocation of risk.
Article 8
Indemnification
8.1    Indemnification by Ascent. Ascent shall indemnify, defend and hold TFG
Radiant N-E and its respective directors, officers, employees, agents,
consultants and counsel, and the successors and assigns of the foregoing (the
“TFG Radiant N-E Indemnitees”) harmless from and against any and all
liabilities, damages, losses, costs or expenses (including reasonable attorneys'
and professional fees and other expenses of litigation and arbitration)
resulting from a claim, suit or proceeding brought by a third party against a
TFG Radiant N-E Indemnitee, arising from or occurring as a result of:
8.1.1
Ascent's conduct of the development work performed under this Agreement or any
activities performed by Ascent under the commercialization licenses granted by
TFG Radiant N-E hereunder (including any claims arising out of development
performed by Ascent's Affiliates or sublicensees on behalf of Ascent); or

8.1.2
Ascent's breach of Ascent's representation and warranties set forth in Section
7.1.

Notwithstanding Sections 8.1.1 and 8.1.2 Ascent shall have no liability to TFG
Radiant N-E pursuant to this Section 8.1 for any liabilities, damages, losses,
costs or expenses of TFG Radiant N-E resulting from claims that any TFG Radiant
N-E Project IP or Joint Project IP infringes, violates or misappropriates the
Intellectual Property of any third party.
8.2    Indemnification by TFG Radiant N-E. TFG Radiant N-E shall indemnify,
defend and hold Ascent and its respective directors, officers, employees,
agents, consultants and counsel, and the successors and assigns of the foregoing
(the “Ascent Indemnitees”) harmless from and against any and all liabilities,
damages, losses, costs or expenses (including reasonable attorneys' and
professional fees and other expenses of litigation and arbitration) resulting
from a claim, suit or proceeding brought by a third party against a Ascent
Indemnitee, arising from or occurring as a result of:
8.2.1
TFG Radiant N-E's conduct of the development work performed under this Agreement
or any activities performed under the commercialization licenses granted by
Ascent hereunder (including any claims arising out of development performed by
TFG Radiant N-E's Affiliates or sublicensees on behalf of TFG Radiant N-E); or

8.2.2
TFG Radiant N-E's breach of TFG Radiant N-E's representations and warranties set
forth in Section 7.2.

Notwithstanding Sections 8.2.1 and 8.2.2, TFG Radiant N-E shall have no
liability to Ascent pursuant to this Section 8.2 for any liabilities, damages,
losses, costs or expenses of Ascent resulting from claims that any Ascent IP or
Joint Project IP infringes, violates or misappropriates the Intellectual
Property rights of any third party.
8.3    Procedure. A party that intends to claim indemnification under Section
8.1 or Section 8.2 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) of any loss, claim, damage, liability or action in respect of
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall have the right to participate in, and, to the extent the Indemnitor so
desires, to assume sole control of the defense thereof with counsel mutually
satisfactory to the Parties, including, the right to settle the action on behalf
of the Indemnitee on any terms the Indemnitor deems desirable in the exercise of
its sole discretion, except that the Indemnitor shall not, without the
Indemnitee's prior written consent, settle any such claim if such settlement
contains a stipulation to or admission or acknowledgment of any liability or
wrongdoing on the part of the Indemnitee, or imposes any obligation on the
Indemnitee other than a monetary obligation, or otherwise adversely affects
Indemnitee, and only to the extent the Indemnitor assumes in full such
obligation. The failure to deliver notice to the Indemnitor within a reasonable
time after the commencement of any such action will not impair Indemnitor's duty
to defend such action but will relieve Indemnitor of any liability to the
Indemnitee to the extent the Indemnitor is prejudiced materially by the delay.
At the Indemnitor's request and cost, the Indemnitee shall cooperate fully with
the Indemnitor and its legal representatives in the investigation and defense of
any action, claim or liability covered by this indemnification and provide full
information with respect thereto. Subject to the Indemnitee's fulfillment of its
obligations under this Section 9.3, the Indemnitor shall pay any damages, costs
or other amounts awarded against the Indemnitee, or payable by the Indemnitee
pursuant to a settlement agreement entered into by the Indemnitor, in connection
with such claim. If there is a claim regarding infringement, violation or
misappropriation of Intellectual Property that is subject to indemnification
under this Section 8, the Parties agree to cooperate in good faith, at the
Indemnitor's expense, to evaluate the claim and, if possible and commercially
reasonable, implement a plan to mitigate such claim by reasonable and
appropriate means (including potentially modifying the Licensed Product and/or
Photovoltaic Fabrication Facilities).



Contains Confidential Information
10

--------------------------------------------------------------------------------

EXHIBIT 10.5

Article 9
Notices
All notices or other communications required by this Agreement shall be in
writing and shall be sent by courier, registered, certified or first-class mail,
fax, or electronic mail, and shall be regarded as properly given in the case of
a courier upon actual delivery to the proper place of address; in the case of a
letter, seven (7) days after the registered, certified or first-class mailing
date if the letter is properly addressed and postage prepaid; in the case of
fax, on the day following the date of transmission if properly addressed and
successfully transmitted to the correct number; and in the case of electronic
mail, on the day following the date of transmission if properly addressed and if
an automatically generated delivery confirmation has been received; and shall be
regarded as properly addressed if sent to the parties or their representatives
at the addresses given below (or such other address such party may by notice to
the other party in accordance with this Article):
If to TFG Radiant N-E:
TFG RADIANT NEW-ENERGY GROUP LTD.
Block B, Fourth Floor, Building B
No. 1 Binlang Road, Fuitan FTZ
Shenzhen, China 518038
Facsimile: +86-755-83251030
Attention: Mr. Xubiao
with a copy to: (which copy shall not constitute notice)
K&L Gates LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 98104
Facsimile: (206) 370-6040
Attention: Christopher H. Cunningham
If to Ascent:
Ascent Solar Technologies, Inc.
123 North Grant Street
Thornton, CO 80241
United States
Facsimile: +1 (720) 872-5077
Attention: Ron Eller
with a copy to: (which copy shall not constitute notice)
Faegre & Benson LLP
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80302
United States
Facsimile: +1 (303) 607-3600
Attention: James Carroll, Esq.



Article 10
Miscellaneous
10.1    Entire Agreement. This Agreement, together with the Appendices, the
Development Plan, and the Statements of Work executed by the parties from time
to time, comprise the entire agreement between TFG Radiant N-E and Ascent and
supersedes all other agreements, oral or written, heretofore made with respect
to the transactions contemplated by this Agreement.
10.2    Assignment. Neither party may assign or transfer this Agreement or any
of its rights or duties under this Agreement without the prior written consent
of the other party, which consent shall not be unreasonably withheld; provided,
however, that no such consent will be required in connection with a merger,
consolidation, reorganization, restructuring, or sale of all or substantially
all of the assets of a party. Subject to the foregoing, the provisions hereof
shall inure to the benefit of and be binding upon, the successors and assigns of
the parties hereto.
10.3    Interpretation. The headings and titles to the Articles and Sections of
this Agreement are inserted for convenience only

Contains Confidential Information
11

--------------------------------------------------------------------------------

EXHIBIT 10.5

and will not be deemed a part of this Agreement or affect the construction or
interpretation of any provision of this Agreement. Common nouns and pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the identify of the person may in the context require. The use of the
words “include,” “including” or variations thereof in this Agreement shall be by
way of example rather than by limitation. The parties have participated, or had
the opportunity to participate in, the negotiation and drafting of this
Agreement or requested, or had the opportunity to request, amendments to this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.
10.4    Modification; Waiver. This Agreement may be amended only in writing
signed by both parties. No waiver of any right or remedy in respect of any
occurrence or event on one occasion will be deemed a waiver of such right or
remedy in respect of such occurrence or event on any subsequent occasion.
Failure on the part of any party to complain of any act or failure to act of any
other party or to declare any other party in default, irrespective of how long
such failure continues, shall not constitute a waiver by such party, of its
rights hereunder.
10.5    Delay. If Ascent or TFG Radiant N-E is unable to perform or is delayed
in performing any of its respective obligations under this Agreement, then the
party who is unable to perform or is delayed in performing will give the other
party notice of such inability to perform or delay in performing as soon as
reasonably possible under the circumstances including information regarding the
cause or reasons for such inability to perform or delay in performing. If either
Ascent or TFG Radiant N-E is prevented from performing or is delayed in
performing any of its respective obligations under this Agreement due to any
circumstance beyond its reasonable control (including but not limited to
strikes, war, an act of God, a public enemy, interference by any civil or
military authority, or inability to secure governmental approval, materials or
services or similar cause), but not due to its negligence, and gives notice to
the other party, then the time for performance of any such obligation will be
extended for a period equal to the number of days during which performance
thereof was prevented or delayed and during such period such party will not be
deemed in default under this Agreement.
10.6    Remedies. Unless otherwise expressly provided in this Agreement, the
rights and remedies set forth in this Agreement are in addition to, and not in
limitation of, other rights and remedies under this Agreement, at law or in
equity, and the exercise of one right or remedy will not be deemed a waiver of
any other right or remedy.
10.7    Governing Law. The validity, construction, interpretations and
enforceability to this Agreement will be determined and governed by the laws of
the state of Delaware, without regard to its conflicts of laws.
10.8    Dispute Resolution Procedures. In the event of any controversy or claim
between the parties as to any provision of this Agreement, upon the written
request of either party, the matter shall immediately be referred jointly to the
respective management of each party for decision. The management of each party
shall be represented by the President of such party or the executive officer
designated by such President). The meeting of such management will be held at a
location to be mutually agreed-upon or by telephone. If such persons do not
agree upon a decision within ten (10) calendar days after reference of the
matter to them (as may be extended by mutual agreement of the parties), then the
parties agree to arbitration of the controversy or claim.
After exhausting the procedures set forth in the preceding paragraph, any
remaining controversy or claim arising out of or relating to this Agreement, or
any breach thereof, shall be resolved by the determination of a board of three
(3) arbitrators under the Rules of the American Arbitration Association. The
site of the arbitration, unless the parties agree otherwise, shall be in Denver,
Colorado. Each party shall designate one arbitrator and the third arbitrator
with general knowledge of the subject matter related to the controversy shall be
chosen by the two so designated. The arbitration shall be conducted in the
English language and the arbitrator's report will be submitted within six (6)
months of initiating the proceedings. The award may be entered in any court
having jurisdiction thereover, or application may be made to such court for a
judicial acceptance of the award and an order of enforcement, as the case may
be.
Notwithstanding anything to the contrary in this Section 10.8, nothing shall
require either party to forego or delay for any reason any action or claim for
injunctive relief in the event of any breach or threatened breach by the other
party or a violation of the Intellectual Property of either party.
10.9    Counterparts. This Agreement may be executed in multiple counterparts
with equal force and effect, and each such counterpart will be deemed an
original of this Agreement.
10.10    Severability. The covenants and undertakings of this Agreement are
considered by the parties hereto to be reasonable in all circumstances. However,
except as explicitly provided in this Agreement, if one or more of such
covenants and undertakings should be held invalid for any reason whatsoever by
any court, administrative agency, or arbitration board, but would have been

Contains Confidential Information
12

--------------------------------------------------------------------------------

EXHIBIT 10.5

held valid if part of the wording thereof had been deleted or a period of time
thereof reduced or the range of activities or the area dealt with thereby
reduced in scope, the said covenants and undertakings shall apply with such
modification as may be necessary to make them valid and effective.
10.11    No Third Party Beneficiaries. Nothing in this Agreement is intended nor
shall it be construed to give any person, other than the parties hereto and
their respective successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provisions hereof.
10.12    Independent Status of Parties. Each party shall act as an independent
contractor and shall not bind nor attempt to bind the other party to any
contract, or any performance of obligations outside of this Agreement. Nothing
contained or done under this Agreement shall be interpreted as constituting
either party the agent of the other in any sense of the term whatsoever unless
expressly so stated.


[Remainder of Page Intentionally Left Blank]



Contains Confidential Information
13

--------------------------------------------------------------------------------

EXHIBIT 10.5





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.
TFG RADIANT NEW ENERGY GROUP LTD.


By: /s/ Victor Lee
Name: Victor Lee
Title:Director
ASCENT SOLAR TECHNOLOGIES, INC.


By: /s/ Ron Eller
Name: Ron Eller
Title:President and CEO






Contains Confidential Information
14

--------------------------------------------------------------------------------

EXHIBIT 10.5



Appendix A


Anticipated Development Plan Terms




The parties anticipate that the Development Plan will incorporate the following:
[*].
[*].
[*].
[*].
[*].





Contains Confidential Information
15

--------------------------------------------------------------------------------

EXHIBIT 10.5



Appendix B


Non-Recurring Engineering




Milestone Payments due 20 days after certification by Ascent that such
Milestones have been met.


[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]








Contains Confidential Information
16

--------------------------------------------------------------------------------

EXHIBIT 10.5



Appendix C


TFG Radiant N-E Performance Metrics




1.    [*].
2.    [*].





Contains Confidential Information
17